DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 6, 13 are amended in the reply filed on 01/06/2021; claims 2, 9, 16, are cancelled.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Dunklee and Hazel in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,290,381 to Nozawa et al (“Nozawa”) in view of US 2010/0109695 to Dunklee, and further in view of US 2006/0267293 to Hazel and US 6,603,269 to Vo et al. (“Vo”).
Claim 1:  Nozawa discloses a lower electrode (12/14, Fig. 9), comprising: a base layer (14 [lower susceptor]); a carrier layer (12 [upper susceptor]) configured to support a substrate (W [wafer], col. 3, lines 55-65); a bolt (13 [bolt]) fixedly connecting the base layer (14) and the carrier layer (12, col. 3, lines 55-65); wherein the carrier layer (12) comprises a connecting hole (hole is where bolt screw threads are shown in Fig. 9) and a first counterbore (bore is where bolt head is disposed in Fig. 9) communicating with an 
However Nozawa does not explicitly disclose the substrate is an external glass substrate.  The recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus, the apparatus of Nozawa would be capable of supporting a glass substrate or other kind of substrate; the courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
However Nozawa does not disclose a sealing member sleeved on an outer peripheral side of the bolt, the sealing member comprising a sealing body and a through hole disposed in the sealing body, the bolt adapted to pass through the through hole; wherein the bolt sequentially passes through the through hole, the sealing body and a nut of the bolt are disposed in the first counterbore; wherein the sealing body completely covers an opening of the connecting hole, a shape of the sealing body is same as a shape of the first counterbore, and the sealing body is disposed in the first counterbore in an interference fit; wherein the seal member is made of polyetheretherketone. 
However Nozawa also does not disclose wherein the sealing member comprises a receiving groove recessed in an end of the sealing body facing away from the base layer and communicating with the through hole, and the nut of the bolt is disposed in the receiving groove; wherein when the nut of the bolt is disposed in the receiving groove in an interference fit, the nut of the bolt is pressed against an inner wall of the receiving groove, such that the sealing body is pressed against a hole wall of the first counterbore.
Dunklee discloses a sealing member (248 [circular insulating insert], Fig. 12) sleeved on an outer peripheral side of a bolt (outer side of 240 [threaded screw]), the sealing member (248) comprising a sealing body (248) and a through hole (through hole of 248) disposed in the sealing body (see Fig. 12, para. [0040]), the bolt (240) considered capable to be adapted to pass through the through hole (see Fig. 12, para. [0040]); wherein the bolt (240) sequentially passes through the through hole (see para. [0040]), the sealing body (248) and a nut of the bolt (252 [head portion] of 240) are disposed in a first counterbore (inclined portion of 250 [opening]); wherein the sealing body (248) completely covers an opening of a connecting hole (portion of 250 facing 180), a shape of the sealing body is same as a shape of the first counterbore (see para. [0040] where they match and can have a shape change from inclined to support shape), and the sealing body (248) is disposed in the first counterbore (inclined portion of 248);
Dunklee discloses wherein the sealing member (248, Fig. 12) comprises a receiving groove (inner part of 248 around where 252 sits) recessed in an end of the sealing body (248) facing away from the component layer (180) and communicating with the through hole (through hole of 248), and the nut of the bolt (252) is disposed in the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal member and configuration with the screw and two components as taught by Dunklee with motivation to provide mechanical stability and/or electrical isolation.
Regarding an interference fit, Hazel discloses a sealing body (126 [gasket], Fig. 7C) is disposed in a bore (144 [aperture]) in an interference fit (see Fig. 7C, para. [0028]); wherein when the component (interpreted as shoulder of 28 [fastener]) is disposed in the receiving portion (in 144) in an interference fit (para. [0028]), the component (shoulder of 28) is pressed against an inner wall of the receiving portion (inner wall of 144), for the purpose of retaining the component together (see para. [0028]). It is noted that the sealing body of Nozawa in view of Dunklee is necessarily then pressed against a hole wall of the first counterbore by the interference fit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interference fit as taught by Hazel with motivation to retain the component together. 
Regarding material for the seal member, Vo discloses wherein a seal member (125 [o-ring seal], Fig, 14c) is made of polyetheretherketone (also known as PEEK, see col. 8, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the seal member with motivation to be resistant to heat and corrosion. 
Claim 2: (Cancelled). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Dunklee, Hazel, and Vo as applied to claim 1 above, and further in view of US 6,036,782 to Tanaka et al (“Tanaka”).
Claim 3: The apparatus of Nozawa in view of Dunklee, Hazel, and Vo does not disclose wherein a thickness of the member is same as a depth of a first counterbore.
However Tanaka discloses wherein a thickness of a member (82A, Fig. 7, 3) appears to be same as a depth of a first counterbore (88A [lower hole]), all for the purpose of securing the components to the structure when the bolts are inserted (see col. 5, lines 35-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness requirements as taught by Tanaka with motivation to secure the components to the structure when the bolts are inserted.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Getchel and Vo as applied to claim 1 above, and further in view of US 2010/0039747 to Sansoni et al (“Sansoni”). 
Claim 4:   The apparatus of Nozawa in view of Dunklee, Hazel, and Vo does not disclose wherein the lower electrode further comprises a sealing cover, the carrier layer comprises a second counterbore disposed at an end of the first counterbore facing away from the base layer, and the sealing cover is sealingly disposed in the second counterbore.
However Sansoni discloses wherein a lower electrode (150 [puck], Fig, 6D) further comprises a sealing cover (647 [plug]), a carrier layer (162 [puck base]) comprises a second counterbore (650 [second counterbore]) disposed at an end of the first counterbore (649 [first counterbore]) facing away from a base layer (601 [cooling plate]), and the sealing cover (647) is sealingly disposed in the second counterbore (650), for the purpose of electrically isolating the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly (see para. [0099]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second counterbore with sealing cover as taught by Sansoni with motivation to electrically isolate the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Getchel, Vo and Sansoni as applied to claim 4 above, and further in view of US 2002/0069971 to Kaji et al (“Kaji”).
Claim 5:   The apparatus of Nozawa in view of Dunklee, Hazel, Vo and Sansoni discloses wherein the base layer (14, Fig. 9, Nozawa) is an electrode (see col. 3, lines 60-67 where 14 is connected to an RF source); 
However the apparatus of Nozawa in view of Getchel, Vo and Sansoni does not disclose the carrier layer is a ceramic layer, and the sealing cover is a ceramic cover.
However Sansoni discloses the carrier layer (162) is a ceramic layer (see para. [0056] where 162 comprises aluminum oxide), and the sealing cover (647) is a ceramic cover (see para. [0099] where 647 can be made is same material as 162 which is aluminum oxide), for the purpose of electrically isolating the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly (see para. [0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of sealing cover as taught by Sansoni and substitute the carrier layer of Nozawa with that of Sansoni with motivation to electrically isolate the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly.
The apparatus of Nozawa in view of Getchel, Vo and Sansoni does not disclose that the bolt is an insulating bolt.
Kaji discloses a bolt (251 [bolt], Fig. 14) is an insulating bolt (see para. [0190] where bolt can be made of a semiconductor or an insulator such as aluminum oxide) for the purpose of making distribution of the frequency power applied from the electrode side uniform (see para. [0190]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements of the .
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,290,381 to Nozawa et al (“Nozawa”) in view of US 2010/0109695 to Dunklee, and further in view of US 2006/0267293 to Hazel and US 6,603,269 to Vo et al. (“Vo”).
Claims 6-8:  Nozawa discloses  (claim 6) a lower electrode (12/14, Fig. 9), comprising: a base layer (14 [lower susceptor]); a carrier layer (12 [upper susceptor]) configured to support a substrate (W [wafer], col. 3, lines 55-65); a bolt (13 [bolt]) fixedly connecting the base layer (14) and the carrier layer (12, col. 3, lines 55-65); wherein the carrier layer (12) comprises a connecting hole (hole is where bolt screw threads are shown in Fig. 9) and a first counterbore (bore is where bolt head is disposed in Fig. 9) communicating with an end of the connecting hole facing away from the base layer (see Fig. 9), the bolt (13) is adapted to pass through the connecting hole (where threads are disposed); wherein the bolt (13) sequentially passes through the connecting hole (where threads are disposed), and is screwed with the base layer (14, where bottom threads are disposed, see col. 3, lines 55-65); a nut of the bolt (head of 13) is disposed in the first counterbore (where head is disposed, Fig. 9).
However Nozawa does not explicitly disclose the substrate is an external glass substrate.  The recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus, the apparatus of Nozawa would be capable of supporting a glass substrate or other kind of substrate; the courts have held MPEP 2115.
However Nozawa does not explicitly disclose the substrate is an external glass substrate.  The recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus, the apparatus of Nozawa would be capable of supporting a glass substrate or other kind of substrate; the courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
However Nozawa does not disclose a sealing member sleeved on an outer peripheral side of the bolt, the sealing member comprising a sealing body and a through hole disposed in the sealing body, the bolt adapted to pass through the through hole; wherein the bolt sequentially passes through the through hole, the sealing body and a nut of the bolt are disposed in the first counterbore; wherein the sealing body completely covers an opening of the connecting hole, (claim 7) a shape of the sealing body is same as a shape of the first counterbore, and the sealing body is disposed in the first counterbore in an interference fit; (claim 8) wherein the seal member is made of polyetheretherketone. 
However Nozawa also does not disclose wherein the sealing member comprises a receiving groove recessed in an end of the sealing body facing away from the base layer and communicating with the through hole, and the nut of the bolt is disposed in the receiving groove; wherein when the nut of the bolt is disposed in the receiving groove in 
Dunklee discloses a sealing member (248 [circular insulating insert], Fig. 12) sleeved on an outer peripheral side of a bolt (outer side of 240 [threaded screw]), the sealing member (248) comprising a sealing body (248) and a through hole (through hole of 248) disposed in the sealing body (see Fig. 12, para. [0040]), the bolt (240) considered capable to be adapted to pass through the through hole (see Fig. 12, para. [0040]); wherein the bolt (240) sequentially passes through the through hole (see para. [0040]), the sealing body (248) and a nut of the bolt (252 [head portion] of 240) are disposed in a first counterbore (inclined portion of 250 [opening]); wherein the sealing body (248) completely covers an opening of a connecting hole (portion of 250 facing 180), (claim 7) a shape of the sealing body is same as a shape of the first counterbore (see para. [0040] where they match and can have a shape change from inclined to support shape), and the sealing body (248) is disposed in the first counterbore (inclined portion of 248);
Dunklee discloses wherein the sealing member (248, Fig. 12) comprises a receiving groove (inner part of 248 around where 252 sits) recessed in an end of the sealing body (248) facing away from the component layer (180) and communicating with the through hole (through hole of 248), and the nut of the bolt (252) is disposed in the receiving groove (see Fig. 12); Dunklee discloses this for the purpose of providing mechanical stability and/or electrical isolation (para. [0040]). It is noted that Examiner relied upon Dunklee to teach the concept of a seal member fitting with a screw and two 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal member and configuration with the screw and two components as taught by Dunklee with motivation to provide mechanical stability and/or electrical isolation.
Regarding an interference fit, Hazel discloses a sealing body (126 [gasket], Fig. 7C) is disposed in a bore (144 [aperture]) in an interference fit (see Fig. 7C, para. [0028]); wherein when the component (interpreted as shoulder of 28 [fastener]) is disposed in the receiving portion (in 144) in an interference fit (para. [0028]), the component (shoulder of 28) is pressed against an inner wall of the receiving portion (inner wall of 144), for the purpose of retaining the component together (see para. [0028]). It is noted that the sealing body of Nozawa in view of Dunklee is necessarily then pressed against a hole wall of the first counterbore by the interference fit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interference fit as taught by Hazel with motivation to retain the component together. 
Regarding material for the seal member, Vo discloses (claim 8)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the seal member with motivation to be resistant to heat and corrosion. 
Claim 9: (Cancelled). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Getchel and Vo as applied to claim 6 above, and further in view of US 6,036,782 to Tanaka et al (“Tanaka”).
Claim 10: The apparatus of Nozawa in view of Getchel and Vo does not disclose wherein the sealing member comprises a receiving groove recessed in an end of the sealing body facing away from the base layer and communicating with the through hole, and the nut of the bolt is disposed in the receiving groove.
However Tanaka discloses wherein a thickness of the member (82A) appears to be same as a depth of a first counterbore (88A [lower hole]), all for the purpose of securing the components to the structure when the bolts are inserted (see col. 5, lines 35-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness configuration as taught by Tanaka with motivation to secure the components to the structure when the bolts are inserted.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Dunklee, Hazel, and Vo as applied to claim 6 above, and further in view of US 2010/0039747 to Sansoni et al (“Sansoni”). 
Claim 11:   The apparatus of Nozawa in view of Dunklee, Hazel, and Vo does not disclose wherein the lower electrode further comprises a sealing cover, the carrier layer comprises a second counterbore disposed at an end of the first counterbore facing away from the base layer, and the sealing cover is sealingly disposed in the second counterbore.
However Sansoni discloses wherein a lower electrode (150 [puck], Fig, 6D) further comprises a sealing cover (647 [plug]), a carrier layer (162 [puck base]) comprises a second counterbore (650 [second counterbore]) disposed at an end of the first counterbore (649 [first counterbore]) facing away from a base layer (601 [cooling plate]), and the sealing cover (647) is sealingly disposed in the second counterbore (650), for the purpose of electrically isolating the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly (see para. [0099]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second counterbore with sealing cover as taught by Sansoni with motivation to electrically isolate the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Dunklee, Hazel, Vo and Sansoni as applied to claim 11 above, and further in view of US 2002/0069971 to Kaji et al (“Kaji”).
Claim 12:   The apparatus of Nozawa in view of Getchel, Vo and Sansoni discloses wherein the base layer (14, Fig. 9, Nozawa) is an electrode (see col. 3, lines 60-67 where 14 is connected to an RF source); 
However the apparatus of Nozawa in view of Dunklee, Hazel, Vo and Sansoni does not disclose the carrier layer is a ceramic layer, and the sealing cover is a ceramic cover.
However Sansoni discloses the carrier layer (162) is a ceramic layer (see para. [0056] where 162 comprises aluminum oxide), and the sealing cover (647) is a ceramic cover (see para. [0099] where 647 can be made is same material as 162 which is aluminum oxide), for the purpose of electrically isolating the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly (see para. [0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of sealing cover as taught by Sansoni and substitute the carrier layer of Nozawa with that of Sansoni with motivation to electrically isolate the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly.
The apparatus of Nozawa in view of Dunklee, Hazel, and Vo and Sansoni does not disclose that the bolt is an insulating bolt.
Kaji discloses a bolt (251 [bolt], Fig. 14) is an insulating bolt (see para. [0190] where bolt can be made of a semiconductor or an insulator such as aluminum oxide) for the purpose of making distribution of the frequency power applied from the electrode side uniform (see para. [0190]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements of the .
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,290,381 to Nozawa et al (“Nozawa”) in view of US 2010/0109695 to Dunklee, and further in view of US 2006/0267293 to Hazel and US 6,603,269 to Vo et al. (“Vo”), US 2002/0069971 to Kaji et al (“Kaji”) and US 2008/0194169 to Sterling et al (“Sterling”).
Claims 13-15:  Nozawa discloses (claim 13) a dry etching machine, comprising: a reaction chamber (10a [processing chamber], Fig. 14); an upper electrode (11 [magnetic field generator], Fig. 1) disposed at an upper portion of the reaction chamber (10a, see Fig. 1); and a lower electrode (12/14) disposed at a lower portion of the reaction chamber (see Fig. 9); wherein the upper electrode (11) and the lower electrode (12/14) are oppositely disposed (see Fig. 1), wherein the lower electrode (12/14, Fig. 9), comprises a base layer (14 [lower susceptor]); a carrier layer (12 [upper susceptor]) configured to support a substrate (W [wafer], col. 3, lines 55-65); a bolt (13 [bolt]) fixedly connecting the base layer (14) and the carrier layer (12, col. 3, lines 55-65); wherein the carrier layer (12) comprises a connecting hole (hole is where bolt screw threads are shown in Fig. 9) and a first counterbore (bore is where bolt head is disposed in Fig. 9) communicating with an end of the connecting hole facing away from the base layer (see Fig. 9), the bolt (13) is adapted to pass through the connecting hole (where threads are disposed); wherein the bolt (13) sequentially passes through the connecting hole (where threads are disposed), and is screwed with the base layer (14, where bottom threads are disposed, see 
However Nozawa does not explicitly disclose the substrate is an external glass substrate.  The recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus, the apparatus of Nozawa would be capable of supporting a glass substrate or other kind of substrate; the courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
However Nozawa does not disclose a sealing member sleeved on an outer peripheral side of the bolt, the sealing member comprising a sealing body and a through hole disposed in the sealing body, the bolt adapted to pass through the through hole; wherein the bolt sequentially passes through the through hole, the sealing body and a nut of the bolt are disposed in the first counterbore; wherein the sealing body completely covers an opening of the connecting hole, (claim 14) a shape of the sealing body is same as a shape of the first counterbore, and the sealing body is disposed in the first counterbore in an interference fit; (claim 15) wherein the seal member is made of polyetheretherketone. 
However Nozawa also does not disclose wherein the sealing member comprises a receiving groove recessed in an end of the sealing body facing away from the base layer and communicating with the through hole, and the nut of the bolt is disposed in the receiving groove; wherein when the nut of the bolt is disposed in the receiving groove in 
Dunklee discloses a sealing member (248 [circular insulating insert], Fig. 12) sleeved on an outer peripheral side of a bolt (outer side of 240 [threaded screw]), the sealing member (248) comprising a sealing body (248) and a through hole (through hole of 248) disposed in the sealing body (see Fig. 12, para. [0040]), the bolt (240) considered capable to be adapted to pass through the through hole (see Fig. 12, para. [0040]); wherein the bolt (240) sequentially passes through the through hole (see para. [0040]), the sealing body (248) and a nut of the bolt (252 [head portion] of 240) are disposed in a first counterbore (inclined portion of 250 [opening]); wherein the sealing body (248) completely covers an opening of a connecting hole (portion of 250 facing 180), (claim 7) a shape of the sealing body is same as a shape of the first counterbore (see para. [0040] where they match and can have a shape change from inclined to support shape), and the sealing body (248) is disposed in the first counterbore (inclined portion of 248);
Dunklee discloses wherein the sealing member (248, Fig. 12) comprises a receiving groove (inner part of 248 around where 252 sits) recessed in an end of the sealing body (248) facing away from the component layer (180) and communicating with the through hole (through hole of 248), and the nut of the bolt (252) is disposed in the receiving groove (see Fig. 12); Dunklee discloses this for the purpose of providing mechanical stability and/or electrical isolation (para. [0040]). It is noted that Examiner relied upon Dunklee to teach the concept of a seal member fitting with a screw and two 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal member and configuration with the screw and two components as taught by Dunklee with motivation to provide mechanical stability and/or electrical isolation.
Regarding an interference fit, Hazel discloses a sealing body (126 [gasket], Fig. 7C) is disposed in a bore (144 [aperture]) in an interference fit (see Fig. 7C, para. [0028]); wherein when the component (interpreted as shoulder of 28 [fastener]) is disposed in the receiving portion (in 144) in an interference fit (para. [0028]), the component (shoulder of 28) is pressed against an inner wall of the receiving portion (inner wall of 144), for the purpose of retaining the component together (see para. [0028]). It is noted that the sealing body of Nozawa in view of Dunklee is necessarily then pressed against a hole wall of the first counterbore by the interference fit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the interference fit as taught by Hazel with motivation to retain the component together. 
Regarding material for the seal member, Vo discloses (claim 15)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of the seal member with motivation to be resistant to heat and corrosion. 
The apparatus of Nozawa in view of Getchel and Vo does not disclose (claim 13) the upper electrode is connected to a power source, and the lower electrode is grounded.
However Kaji discloses (claim 13) an upper electrode (12/200, Fig. 1, 14) can be connected to a power source (16 [high frequency electric power source]), for the purpose of independently controlling the amount of generated ions and radicals appropriate for processing the sample (see para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power source as taught by Kaji with motivation to independently control the amount of generated ions and radicals appropriate for processing the sample.
Sterling discloses (claim 13) a lower electrode can be grounded for the purpose of being a strategy for producing a plasma, exciting the gas disposed within the process volume (see para. [0077], [0074]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grounding requirement as taught by Sterling with motivation to be a strategy for producing a plasma, exciting the gas disposed within the process volume.
Claim 16: (Cancelled).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Getchel, Vo and Kaji as applied to claim 13 above, and further in view of US 6,036,782 to Tanaka et al (“Tanaka”).
Claim 17: The apparatus of Nozawa in view of Getchel and Vo does not disclose wherein the sealing member comprises a receiving groove recessed in an end of the sealing body facing away from the base layer and communicating with the through hole, and the nut of the bolt is disposed in the receiving groove.
However Tanaka discloses wherein a thickness of the member (82A) appears to be same as a depth of a first counterbore (88A [lower hole]), all for the purpose of securing the components to the structure when the bolts are inserted (see col. 5, lines 35-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness configuration as taught by Tanaka with motivation to secure the components to the structure when the bolts are inserted.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Dunklee, Hazel, Vo and Kaji as applied to claim 13 above, and further in view of US 2010/0039747 to Sansoni et al (“Sansoni”). 
Claim 18:
However Sansoni discloses wherein a lower electrode (150 [puck], Fig, 6D) further comprises a sealing cover (647 [plug]), a carrier layer (162 [puck base]) comprises a second counterbore (650 [second counterbore]) disposed at an end of the first counterbore (649 [first counterbore]) facing away from a base layer (601 [cooling plate]), and the sealing cover (647) is sealingly disposed in the second counterbore (650), for the purpose of electrically isolating the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly (see para. [0099]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second counterbore with sealing cover as taught by Sansoni with motivation to electrically isolate the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Dunklee, Hazel, Vo, Kaji and Sansoni as applied to claim 18 above, and further in view of US 2002/0069971 to Kaji et al (“Kaji”).
Claim 20:   The apparatus of Nozawa in view of Getchel, Vo and Sansoni discloses wherein the base layer (14, Fig. 9, Nozawa) is an electrode (see col. 3, lines 60-67 where 14 is connected to an RF source); 
However the apparatus of Nozawa in view of Dunklee, Hazel, 
However Sansoni discloses the carrier layer (162) is a ceramic layer (see para. [0056] where 162 comprises aluminum oxide), and the sealing cover (647) is a ceramic cover (see para. [0099] where 647 can be made is same material as 162 which is aluminum oxide), for the purpose of electrically isolating the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly (see para. [0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement of sealing cover as taught by Sansoni and substitute the carrier layer of Nozawa with that of Sansoni with motivation to electrically isolate the bolt from the frontside of the upper surface of the chuck, when applying an electrical bias to the chuck assembly.
The apparatus of Nozawa in view of Dunklee, Hazel, Vo and Sansoni does not disclose that the bolt is an insulating bolt.
Kaji discloses a bolt (251 [bolt], Fig. 14) is an insulating bolt (see para. [0190] where bolt can be made of a semiconductor or an insulator such as aluminum oxide) for the purpose of making distribution of the frequency power applied from the electrode side uniform (see para. [0190]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements of the bolt of Nozawa with that of Kaji with motivation to make distribution of the frequency power applied from the electrode side uniform.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718